Title: To James Madison from Thomas T. Davis, 15 April 1804 (Abstract)
From: Davis, Thomas T.
To: Madison, James


15 April 1804, Danville, Kentucky. “From the publick Prints I find that upper Louisiana is annexed to the Indiana Territory & that the Governor & Judges are [to] make Laws, Establish inferior Courts & to hold two General Sessions in upper Louisiana annually.
“I am quite at a loss to Know how to act & beg leave to ask whether the Judges are to look for new Commissions before they enter on those new duties, or are they to act under the former ones? Or are we to expect any Official act of the President before we begin this new duty. I Know tis impossible for us to perform all the duties the Law requires of us tho I am willing to do all I can, but wish not to begin untill I have some instructions from the Executive. No measure coud have more Satisfaction to the people of the upper Louisi[an]a than to annex them to Indiana. General Satisfaction prevails in all that Country. The Judges think an increase of sallary ought to have accompanied the Increase of duty.”
